 In the Matterof SPRINGFIELDMILL COMPANY,EMPLOYERandJOHNT. NICKLAUS, PETITIONERandLOCAL 5-246, INTERNATIONAL WOOD-WORKERS OFAMERICA, CIO, UNIONCase No. 36-RD-20.-Decided Jamumy 9, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeRobert J. Weiner, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provision of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzogand MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the bargaining representative of the employeesof the Employer as defined in Section 9 (a) of the Act.The Union is a labor organization claiming to represent employeesof the Employer.3.The question concerning representation :The instant petition was filed on August 3, 1949.The Union urgesas a bar to this proceeding a contract executed on August 30, 1948,between the Employer and the Union. This contractwas effectiveuntil April 1, 1949, but provided for 1-year automatic renewal unlessnotice of a desire to terminate or change the contract was given byeither party at least 60 days prior to the anniversary date.On January 27, 1949, the Union notified the Employer,as well asa number of other companies engaged in similar operations in thesame area, of its desire to change the provisions of the 1948 contractin a number of respects, including hospitalization, sick leave, lifeinsurance, vacation, wages, etc.With respect to these matters, theEmployer, a member of the Willamette Valley Lumber Operators88 NLRB No. 7.24 SPRINGFIELD MILL COMPANY25Association, delegated authority to the Association to negotiate, butnotto sign any agreements reached, on its behalf.Negotiations werethereupon conducted and resulted in a "joint recommendation," datedMay 18, 1949.This proposal, however, was never acceptedin writingby the Employer either in the form of a new contract or as an amend-ment to the 1948 contract.On January 27, 1949, the Union further notified the Employer ofits desire to make certain other "local" changes in the 1948 contracthaving application only to the instant Employer, namely "seniorityand check-off."On March 30, 1949, the Union and the Employerexecuted a memorandum in which they agreed :That the working agreement between them shall remain in fullforce and effect until such time as negotiations on requests forcontract changes currently being negotiated at the local unionlevel are either concluded or broken off by either party.On July 26, 1949, the Union dropped its "local" demands and nego-tiations on that subject were concluded.Upon these facts we find that when the instant petition was filed,there existed no contract which could serve as a bar.The originalagreement of August 30, 1948, was opened on January 27, 1949, andits automatic renewal was thereby forestalled under the terms of thatagreement.While the memorandum agreement of March 30, 1949,extended the 1948 agreement, it converted that contract into onewhich was terminable at the will of either party.Under well-estab-lished policy the 1948 agreement was thereby rendered ineffective asa bar? In any event, when, on July 26, 1949, the "local" negotiationswere "concluded or broken off," the 1948 argument, as extended bythe memorandum, was by its own terms, terminated.Nor is it mate-rial that the "joint recommendation" of May 18, 1949, may have beenaccepted by all the parties as a basis for a new contract before theinstant petition was filed.The record clearly shows that no writtenagreement signed by the parties resulted from this recommendation 2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All of the Employer's employees engaged in its lumber manufactur-ing operations at Springfield, Oregon, excluding office, clerical, andprofessional employees, guards, and supervisors as defined in the Act.SeeMid-Continent Coal Corp.,82NLRB 261.sSeeHerman Lowenstein,75 NLRB 377. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than60 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Local Union 5-246, InternationalWoodworkers ofAmerica, CIO.